Citation Nr: 1204765	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had been not been submitted to reopen a claim for a low back injury.   

In June 2009, the Board determined that new and material evidence had in fact been submitted to reopen the claim; however, the de novo claim for benefits was remanded to the RO for further development and adjudication.  In November 2010, the Board once again remanded the claim.  The matter has been returned to the Board and is now ready for appellate disposition.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  A low back disability, notably degenerative disc disease (DDD), was incurred during the Veteran's period of active military service; the Board finds the Veteran's continuity of symptomatology with respect to his low back following service to be credible.



CONCLUSION OF LAW

The Veteran does have a low back disability, namely DDD, due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

To the extent that the action taken herein below is favorable to the Veteran, the Board finds that further discussion of VCAA is not required at this time.  

II. Criteria

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for a low back disability.  Specifically, he asserts that he injured his back during service, while stationed with the 101st Administration Company (Airborne), when an explosive device near his bunker in Vietnam knocked him back into a trench.  He maintains that he was treated with cortisone shots and pain medications during service.  Through testimony and statements dating back to 1969, the Veteran asserts that he has suffered from back problems since his discharge from service.  

The Board has considered the Veteran's contentions in light of the evidence of record and the applicable law,  and finds that the weight of such evidence is at least in approximate balance, and the Board therefore will grant service connection for a low back disability, namely DDD, on a direct causation basis.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

In this regard, service personnel records confirm the Veteran was stationed in Vietnam between November 1967 and June 1969.  He was a postal clerk for the 101st Administration Company, 1st Air Cavalry Division.  His DD-214 shows he was awarded the Vietnam Campaign Medal, Vietnam Service Medal, Vietnam Parachute Badge, and Bronze Star.  The Veteran was in Vietnam during the TET Offensive and the Battle of Long Bien/Bien Hoa in late January and February 1968.  (Note: service connection is currently in effect for posttraumatic stress disorder.)  Thus, the claimed incident is considered consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).

Additionally, the Veteran submitted a buddy statement from JJG dated in November 2011 that reveals he served with the Veteran and recalls the daily back pain the Veteran had in service, as well as the ongoing treatment the Veteran received at the Special Forces dispensary.  

At this juncture, the Board notes that many of the Veteran's service treatment records are not on file and were apparently lost.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the available service treatment records show the Veteran reported recurrent back pain on his June 1969 separation report of medical history.  There was no corresponding diagnosis upon physical examination.  

As there was no diagnosed chronic back condition during service, a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In the instant case, the Board believes this has been met.  

Post-service, the Veteran filed his original claim for a low back disability in June 1969, lending credence to complaints of injury during service.  Further, the Veteran reported a back sprain during service on a September 1969 VA examination, conducted three months after his separation from active duty service.  The Veteran informed the treatment provider that he was treated on an outpatient basis during service with cortisone injections.  He complained of daily back pain.  An x-ray showed slight narrowing of the interspace between L5/S1.  The examiner indicated that no low back disability was found. 

A statement from D.S., indicates she was married to the Veteran and recalls that he had back problems since the time she met him, which was in the early 1970s through 1983.  Private treatment records from Dr. GDW show he treated the Veteran since 1993 and the Veteran reported low back pain since an injury received in Vietnam.  Dr. DMD indicated in September 2006 that he had treated the Veteran since 2001 and that the Veteran's low back disability could have possible resulted from prior injury.  Magnetic Resonance Imaging (MRI) dated in 2006 confirms bulging discs and lumbar facet syndrome.  Private treatment records dated in 2006 document findings of DDD.

The Veteran is clearly asserting that he had continued or ongoing problems with his low back since service, these statements are found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  Significantly, low back pain was reported upon separation, service personnel records confirm the Veteran's presence in Vietnam during the TET Offensive, and a buddy statement confirms the Veteran's reports of back pain during service.  The Veteran filed a low back  claim in June 1969, right after his discharge, and a September 1969 x-ray showed disc space narrowing.  The Veteran's spouse confirmed complaints of back pain from the early 1970s through 1983.  Private providers show treatment dating back to at least 1993.  Finally, the Veteran has relayed the same incident of service incurrence since 1969 and he has continued to seek treatment for his back since his discharge from service.  Thus, the Veteran's current assertions of his having had chronic back problems since service are consistent with his own actions and the overall record.

The Board is cognizant that the September 2007 VA examiner opined that DDD was not related to service, but the aging process; however, the Board finds the rationale flawed.  The examiner indicated a thorough review of the service records were negative for treatment for a low back disability.  As noted above, the only available service treatment record is the 1969 separation medical examination, which contained complaints of recurrent back pain.  Sufficient weight was not given to the Veteran's credibility in terms of service incurrence or ongoing complaints.
 
Based on the evidence of record, there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, ordering another VA examination; however, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  The June 1969 separation medical examination contained complaints of recurrent back pain.  Radiology reports dated in September 1969 show disc space narrowing.  Currently, the Veteran has been diagnosed with DDD.  The Veteran has asserted that he had continued or ongoing low back problems since service, which have been found credible.  The Veteran is competent to report his symptoms (pain), and thus, establishes a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker, 10 Vet. App. at 74.  

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).   Hence, service connection for a low back disability, DDD, is warranted.


ORDER

Entitlement to service connection for a low back disability, namely DDD, is warranted.  The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


